DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 09/30/2019.  As directed by the amendment: claims 1 – 14 and 21 have been cancelled.  Thus, claims 15 – 20 are presently pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 15 – 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 12 of U.S. Patent No. 11,351,347. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claims 15 – 20 of the application are to be found in claims 1 – 12 of the patent. Specifically, both claims 15 – 20 of the application and claims 1 – 12 of the patent include placing a surface of a drug reservoir in contact with a surface of the eye/surface of the tissue, create a vacuum within the drug reservoir to effect diffusion of the fluid to the tissue.  The difference between claims 15 – 20 of the application and claims 1 – 12 of the patent lies in the fact that the patent claim includes more elements (creating the vacuum without disrupting the tissue) and is thus more specific.  Thus the invention of claims 1 – 12 of the patent is in effect a “species” of the “generic” invention of claims 15 – 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 15 – 20 of the application are anticipated by claims 1 – 12 of the patent, they are not patentably distinct from claims 1 – 12.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 - 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lonky (U.S. 8,915,894).
Regarding claim 15, Lonky teaches a method for delivering a drug into an eye of a patient non- invasively for treating a disease or condition in the patient in need thereof (Col. 16 lines 7 – 10 discusses delivering medication to the front of the eyeball, Col. 17, lines 49 – 50, 62 – 63 discusses antibiotics for eye infection, Figures 5 and 6), comprising: 
placing a surface of a drug reservoir in contact with an epithelial or conjunctival surface of the eye to which the surface of the drug reservoir has been conformed such that an air-tight contact between the drug reservoir surface and the epithelial or conjunctival surface is formed and such that a fluid in the drug reservoir is placed in fluid communication with the epithelial or conjunctival surface (Col. 6, line 62 – Col. 8, lines 10, Col. 8, line 42 – Col. 9, line 12 discloses that cavities within the vacuum cup including projected surface 312, the cup wall 230, or the top 220 can contain agents that can be released, therefore surfaces of elements 290, 311, 312, 230, 220, and 260 can be construed as the drug reservoir surface, Figures 5 and 6); 
and creating a vacuum (as discussed in Col. 9, lines 13 – 37) within the drug reservoir to effect diffusion of the fluid in the drug reservoir through the epithelial or conjunctival surface and into the subsurface of the eye (Col. 7, line 62 – Col. 8, line 10, and Col. 8, line 42 – Col. 9, line 12, and Figures 5 and 6) .
Regarding claim 16, Lonky teaches that the surface of the eye is the epithelial surface (Col. 5, lines 45 – 55).
Regarding claim 17, Lonky teaches that the fluid comprises a substance that is capable of catalyzing the cross-linking of macromolecules in the eye (Col. 28, line 58 – Col. 29, line 11).
Regarding claim 18, Lonky teaches that the fluid comprises an anti-microbial, an anti-inflammatory, an analgesic, antiseptic, or an anti- VEGF drug (Col. 15, lines 1 – 15 discusses anti-inflammatory agents and analgesic agents, and Col. 15, line 34 – Col. 22, line 55).
Regarding claim 20, Lonky teaches that the vacuum is a pressure between 1 and 100 torr (Col. 5, lines 4 – 57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lonky (U.S. 8,915,894) in view of Higuchi (U.S. 2012/0302972).
Regarding claim 19, Lonky teaches claim 15 as seen above.
However, Lonky does not teach that the delivery of a drug is for the treatment of uveitis, keratoconus, glaucoma, dry eye, diabetic macular edema, age-related macular degeneration, corneal infection or cytomegalovirus retinitis.
Higuchi teaches a method similar to Lonky and the current application, further including that the delivery of a drug is for the treatment of uveitis, keratoconus, glaucoma, dry eye, diabetic macular edema, age-related macular degeneration, corneal infection or cytomegalovirus retinitis (paragraph [0078]).
It would have been obvious to one having ordinary skill in the art at the application was filed to combine the features of Higuchi with the method of Lonky in order to treat ocular diseases (paragraph [0078]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783            
ANH T. BUI
Examiner
Art Unit 3783


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783